     Case 3:20-cv-00567-LAB-WVG Document 35 Filed 11/16/20 PageID.2430 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11      JASON CLOVER, et al.                      Case No.: 20cv567-LAB (WVG)
12                                  Plaintiffs,
                                                  ORDER PROPOSING TO TREAT
13      v.                                        GOVERNMENT’S NOTICE AS
                                                  MOTION FOR LEAVE TO
14      CAMP PENDLETON &
                                                  INTERVENE; AND
        QUANTICO HOUSING LLC, et al.
15
                                Defendants.       ORDER VACATING HEARING
16
17
18
19           Defendants filed a motion to dismiss, claiming derivative immunity under
20    Yearsley v. W. A. Ross Constr. Co., 309 U.S. 18 (1940), and its progeny. After
21    Plaintiffs filed their opposition, the United States filed a notice of statement of
22    interest, citing 28 U.S.C. § 517. The notice does not merely give the government’s
23    view of the law generally, but urges the Court to deny the motion based on the
24    facts of the case. These include the terms of the operating agreement and the
25    ground lease, to which Defendants and the government are parties. The notice
26    does not say whether the Attorney General authorized the filing, or whether the
27    decision to file the brief was that of the local U.S. Attorney’s office alone. See § 517
28    (providing that “any officer of the Department of Justice may be sent by the

                                                  1
                                                                             20cv567-LAB (WVG)
     Case 3:20-cv-00567-LAB-WVG Document 35 Filed 11/16/20 PageID.2431 Page 2 of 2



1     Attorney General” to attend to the interests of the United States in a case pending
2     in federal court).
3           The Court proposes to treat the motion, in part, as a motion for leave to
4     intervene as to the issue raised, which it would be inclined to grant. See County of
5     Ocean v. Grewal, __ F. Supp. 3d ___, 2020 WL 4345317, at *19 (D.N.J. July 29,
6     2020) (questioning the government’s standing as a non-party to raise certain
7     issues or claims in a notice of interest). If the government objects to this, it must
8     promptly either file an amended notice explaining that the Attorney General has
9     authorized the filing of the notice, or withdraw the notice.
10          The hearing on the motion to dismiss, currently on calendar for Monday,
11    November 23, 2020, at 11:15 a.m. is VACATED, but may be reset if appropriate.
12    Defendants may separately address the government’s arguments in their reply
13    memorandum. The page limit for their reply is extended to 15 pages, and the reply
14    brief should be filed by November 30, 2020. If Defendants have already filed a
15    reply brief by the time this order is docketed, they may file an amended brief subject
16    to the terms of this order.
17
18          IT IS SO ORDERED.
19    Dated: November 16, 2020
20
21                                             Honorable Larry Alan Burns
                                               Chief United States District Judge
22
23
24
25
26
27
28

                                                2
                                                                            20cv567-LAB (WVG)
